FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 14, 2020

                                      No. 04-19-00443-CV

           ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                Appellant

                                                v.

                                      Peter REININGER,
                                            Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-21617
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER

Sitting:       Luz Elena D. Chapa, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

       We issued our opinion and judgment in this appeal on November 25, 2020. The current
deadline for the parties to file a motion for rehearing or motion for reconsideration en banc is
December 10, 2020. TEX. R. APP. P. 49.1. On December 10, 2020, appellant filed a motion for
extension of time requesting an additional 30 days to file its motion for rehearing and motion for
reconsideration en banc. After considering, we GRANT appellant’s motion. We ORDER
appellant to file its motion for rehearing and/or reconsideration en banc by January 11, 2021.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2020.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court